Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 8-9, 16-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US Pre-Grant Publication 2013/0110790), in view of Voellmann et al. (US Pre-Grant Publication 2012/0016976), and further in view of Hofstee et al. (US Pre-Grant Publication 2004/0111420). 

As to claim 1, Matsumoto teaches a method, comprising: 
receiving a request to obtain an identified content item, the identified content item being stored in a file system snapshot (see paragraphs [0210]-[0215] and Figure 34. The cited paragraphs show restoration of elements of a file system snapshot. As noted in [0212] and Figure 34 (A), initial metadata for top level directories and files may be restored, without restoring the content of the directories or file itself. A request may be received for file “c.txt,” while leads to Figure 34 (B), as described in [0213]. This file system snapshot, as reflected in Figure 34(B), shows a situation where /dir1 and child element c.txt have been restored, along with metadata (but not the contents) of the unrequested subtrees or files. Thus, a request for a content item, “c.txt” stored in a file system snapshot has been received); 
sdetermining a backup location among a plurality of backup locations where the identified content item is stored (see paragraphs [0066], [0206], [0210]-[0215],  and Figure 34. The system figures out where the content and backup information is stored); 
determining whether the backup location corresponds to a … representation of the file system snapshot including the identified content item (see paragraphs [0206], [0210]-[0215],  and Figure 34.  The system identifies a representation of the file system snapshot data including the identified content item) …
[wherein the file system snapshot comprises] a plurality of nodes of the tree data structure that represents a file system, wherein the tree data structure is comprised of a root node, one or more intermediate nodes, and one or more leaf nodes, wherein a first leaf node of the leaf nodes corresponds to the identified content item (see paragraphs [0210]-[0215]. As noted in Figure 34(O), the file system is represented by a tree structure comprising a plurality of nodes as claimed. The requested file in paragraph [0213] and shown in Figure 34(B), c.txt, is a leaf node corresponding to the identified content item) … ; 
in response to a determination that the backup location corresponds to the … 10representation, extracting the identified content item from the … representation including building a stubbed snapshot tree using the … representation, wherein the stubbed snapshot tree is a partial representation of the tree structure that represents the file system, the stubbed snapshot tree including at least the root node, one or more intermediate nodes, and one of the one or more leaf nodes, wherein the first leaf node of the one or more leaf nodes corresponds to the identified content item, wherein a node of the plurality of nodes having a branch in a path leading to the one of the one or more leaf nodes being a stub node (see paragraphs [0210]-[0215],  and Figure 34. As noted above, and in paragraph [0213] and Figure 34(B), a stubbed snapshot tree may be built including the restored file, and stubs for other directories and content items. Notably, Figure 34(B) does not contain the entire file system, as represented in Figure 34(O)); 
providing as a response to the request, the identified content item extracted using the stubbed snapshot tree (see paragraphs [0210]-[0215],  and Figure 34. In response to a request, an identified content item is provided to a user using the stubbed snapshot tree).  
Matsumoto does not teach:
A serialized representation; 
wherein the serialized representation of the file system snapshot is comprised of a flat set of data blocks, wherein each data block included in the flat set of data blocks corresponds to one of a plurality of nodes of the tree data structure that represents a file system …;
wherein the first leaf node includes a reference to a second tree data structure that enables a physical location of data associated with the identified content item to be located. 
Voellmann teaches: 
A serialized representation (see paragraphs [0084]-[0086] and Figures 8A-8B. A file system, including properties of the folders and objects, may be serialized); 
wherein the serialized representation of the file system snapshot is comprised of a flat set of data blocks, wherein each data block included in the flat set of data blocks corresponds to one of a plurality of nodes of the tree data structure that represents a file system (see paragraphs [0084]-[0086] and Figures 8A-8B. Each of the data blocks in the serialized format correspond to nodes, which are folders or objects, contained in the file system) …;
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Matsumoto by the teachings of Voellmann, because the serialization format of Voellmann teaches to serialize hierarchical data such that the data may be easily transmitted to and understood by a client. Thus, Matsumoto, as modified as Voellmann, will be more efficient in receiving the hierarchical data for the restoration operations. As noted in paragraph [0074], Voellmann discusses how message management may help minimize potential waste of bandwidth or other resources. 
Hofstee teaches: 
wherein the first leaf node includes a reference to a second tree data structure that enables a physical location of data associated with the identified content item to be located (see paragraph [0038] and Figure 3B. A leaf node of one tree may point to a second tree that enables a data item to be loaded from memory). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Matsumoto by the teachings of Hofstee, because Hofstee provides for a more efficient tree search. Thus, Matsumoto, as modified as Hofstee, will be more efficient in the identifying content items found in leaf nodes. 

As to claim 815, Matsumoto as modified teaches the method of claim 1 wherein the extracting the identified content item further includes 20building the stubbed snapshot tree such that the stubbed snapshot tree is populated only by the identified content item (see Matsumoto paragraphs [0210]-[0215] and Figure 34).

As to claims 9 and 17, see the rejection of claim 1. 
As to claims 16 and 24, see the rejection of claim 8. 

Claim 2-5, 10-13, and 18-21 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US Pre-Grant Publication 2013/0110790), in view of in view of Voellmann et al. (US Pre-Grant Publication 2012/0016976), in view of Hofstee et al. (US Pre-Grant Publication 2004/0111420), and further in view of Petruzzo (US Pre-Grant Publication 2010/0030754). 

As to claim 152, Matsumoto as modified teaches the method of claim 1.
Matsumoto as modified does not teach: 
 wherein the plurality of backup locations are enumerated in an index, the method further comprising searching the index for the identified content item, and 
wherein the determining the backup location further includes determining the plurality of backup locations for the identified content item from the 20index.  
Petruzzo teaches: 
wherein the plurality of backup locations are enumerated in an index (see Petruzzo paragraph [0010] and [0076] and Figure 13. Users may search for an identified content item), 
the method further comprising searching the index for the identified content item (see Petruzzo paragraph [0010] and [0076] and Figure 13. Users may search for an identified content item), and 
wherein the determining the backup location further includes determining the plurality of backup locations for the identified content item from the 20index (see Petruzzo paragraph [0010] and [0076] and Figure 13. Search results are returned to the user).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Matsumoto by the teachings of Petruzzo, because Petruzzo provides greater control to a user when restoring a file. This will increase the usability of Matsumoto, as modified as Petruzzo, to ensure that a user will more easily be able to restore a file in a situation where the user needs to find the file. 

As to claim 315, Matsumoto as modified teaches the method of claim 2, wherein the determining the backup location further includes selecting the backup location from the plurality of backup locations (see Petruzzo paragraph [0010]). 

25As to claim 415, Matsumoto as modified teaches the method of claim 2, further comprising: 
providing the plurality of backup locations obtained from the searching to a user (see Petruzzo paragraph [0010]. A user may perform a search for a file, and will be given a set of locations to restore the file from); and 
wherein the determining the backup location further includes: 
Attorney Docket No. COHEP01977 PAENTrselecting the backup location based on a received a user response (see Petruzzo paragraph [0010]. The user chooses a location to restore a file from).  

As to claim 515, Matsumoto as modified teaches the method of claim 2, wherein the determining the backup location further includes selecting the backup location based on available resources (see Petruzzo paragraph [0010]).

As to claims 10 and 18, see the rejection of claim 2. 
As to claims 11 and 19, see the rejection of claim 3. 
As to claims 12 and 21, see the rejection of claim 5. 
As to claims 13 and 20, see the rejection of claim 4. 

Claims 6-7, 14-15, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US Pre-Grant Publication 2013/0110790), in view of Voellmann et al. (US Pre-Grant Publication 2012/0016976), in view of Hofstee et al. (US Pre-Grant Publication 2004/0111420), and further in view of Ponsford (US Pre-Grant Publication 2015/0312243). 

As to claim 615, Matsumoto as modified teaches the method of claim 1, 
Matsumoto does not explicitly teach wherein the determining the backup location further includes identifying at least one additional backup location where the identified content item is stored, and 
wherein the determining whether the backup location corresponds to the serialized representation further includes 10determining whether the at least one additional backup location corresponds to the serialized representation, and
wherein the extracting further includes building the stubbed snapshot tree from the serialized representation from the backup location and from the at least one additional backup location.  
Ponsford teaches wherein the determining the backup location further includes identifying at least one additional backup location where the identified content item is stored (see paragraph [0144]. When stored, files may be fragmented across multiple storage volumes), and 
wherein the determining whether the backup location corresponds to the serialized representation further includes 10determining whether the at least one additional backup location corresponds to the serialized representation (see Ponsford paragraph [0144] for determining additional backup locations. Ponsford does not teach determining whether volumes are serialized. However, Voellmann does teach making this determination for a location that corresponds to a serialized representation, and Matsumoto as modified by Voellmann teaches the subject matter of this limitation for the reasons provided in the rejection of independent claim 1, above), and
wherein the extracting further includes building the stubbed snapshot tree from the serialized representation from the backup location and from the at least one additional backup location (see Ponsford paragraph [0144]. Fragmented files will be restored with parallel requests to the multiple storage volumes. It is noted that Matsumoto in view of Voellmann teaches the use of a serialized representation for the reasons described in the rejection of claim 1 above).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Matsumoto by the teachings of Ponsford, because Ponsford teaches to fragment data across multiple storage devices when backing up, which may help to preserve data in the event of a disaster. Thus, Matsumoto, as modified as Ponsford, will be secure data better for a user of Matsumoto. 

is As to claim 715, Matsumoto as modified teaches the method of claim 6, wherein the building the stubbed snapshot tree further includes reading at least a portion of the serialized representation from the backup location and the at least one additional backup location (see Ponsford paragraph [0144]. For the serialized representation, see Matsumoto in view of Voellmann, as described above).  

As to claims 14 and 22, see the rejection of claim 6. 
As to claims 15 and 23, see the rejection of claim 7. 

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US Pre-Grant Publication 2013/0110790), in view of Voellmann et al. (US Pre-Grant Publication 2012/0016976), in view of Hofstee et al. (US Pre-Grant Publication 2004/0111420), in view of Muppalaneni (US Patent 7,325,109).

As to claims 25-27, Matsumoto teaches the subject matter of the patent claims, wherein the serialized representation of the file system snapshot is a serialized version of a snapshot tree (see Voelmann paragraphs [0084]-[0086] and Figures 8A-8B), the snapshot including at least one changed content item (see Voelmann paragraphs [0084]-[0086] and Figures 8A-8B), 
the file system snapshot tree being part of the tree data structure and including at least one node in at least one changed path corresponding to the at least one changed content item (see Voelmann paragraphs [0084]-[0086] and Figures 8A-8B. Also see Matsumoto for a file system snapshot tree, Matsumoto paragraphs [0210]-[0215] and Figure 34) and  
Matsumoto does not teach: 
at least one pointer from a first node of the snapshot tree to at least a second node of a previous snapshot tree.
Muppalaneni teaches: 
at least one pointer from a first node of the snapshot tree to at least a second node of a previous snapshot tree (see 5:52-6:7. Pointers to previous, older snapshots are stored). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Matsumoto by the teachings of Muppalaneni, because Muppalaneni also refers to storing multiple snapshots representing different versions of data. Muppalaneni merely represents a different way of indicating previous snapshots exist. It would have been obvious to use this method in Matsumoto because it provides a method for easily keeping track of multiple updates to the snapshot tree. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152